 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10

11    HAROLD E. MONTAGUE,                             Case No. 3:17-cv-00648-RCJ-WGC
12                      Petitioner,                   ORDER
13           v.
14    MS. BAKER, et al.,
15                      Respondents.
16

17          Petitioner having filed a first, unopposed motion for extension of time (ECF No. 23), and

18   good cause appearing;

19          IT THEREFORE IS ORDERED that petitioner's first, unopposed motion for extension of

20   time (ECF No. 23) is GRANTED. Petitioner will have through May 14, 2019, to file an

21   amended petition for a writ of habeas corpus.

22          DATED: April 3, 2019.
23                                                              ______________________________
                                                                ROBERT C. JONES
24                                                              United States District Judge
25

26
27

28
                                                     1
